Order entered February 18, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00261-CR
                                      No. 05-13-00262-CR
                                      No. 05-13-00263-CR
                                      No. 05-13-00264-CR

                            MARQUIS OBRIAN WHITE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F12-56960-U, F13-57100-U, F12-71366-U, F13-71367-U

                                           ORDER
          The Court REINSTATES the appeals.

          On January 7, 2014, we ordered J. Daniel Oliphant removed as appellant’s counsel and

ordered the trial court to appoint new counsel to represent appellant in the appeals. We have

received the trial court’s order appointing Katherine Drew of the Dallas County Public

Defender’s Office as new counsel.

          We DIRECT the Clerk to add Katherine Drew as appellant’s appointed attorney of

record.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Ms.

Drew and to the Dallas County District Attorney’s Office.




                                                   /s/      DAVID EVANS
                                                            JUSTICE